Title: To Thomas Jefferson from David Humphreys, 26 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Gibralter Septr. 26th. 1793.

After a very favorable passage, we landed at this Garrison on Sunday last; and the next day proceeded with all the dispatch and diligence in our power to unpack the different articles of public property left here by the late Mr. Thos. Barclay, and to select such as might be proper for the object you propose. We have not as yet made such progress as to enable me to give you the result.
I have seen Mr. Matra, the British Consul for Morocco, who informs me, there is very little change in the state of Affairs since last winter. The harvest was good. The exportation of wheat has been allowed: but is prohibited on the remonstrance of the People, who have been so much distressed by scarcity as to dread the consequences of farther extraction.
Mr. Mace the new British Consul for Algiers is still here. All the intelligence I can gain from that Place is contained in a letter of an old date from Mr. Logie to him. At the time when that letter was written the Plague still continued to rage, and ten of the Dutch Captives had died of it. The Plague has absolutely cut off all intercourse, so that nothing has been heard from the Americans in captivity there, since I was here last winter.
The Frigate, which escorted Mr. Lucas to Tripoli, returned here yesterday. Mr. Tulley the former Consul, who came in it, I understand, reports rebellion and confusion to exist in a dreadful degree, in that Country.
The wind came round yesterday to the Eastward, so as to enable the 
 
Convoy from Leghorn to sail from this Port for England. This is a rich fleet, and the first Convoy from the Mediterranean since the War.
I have concluded to go to Alicant, and hope (for many reasons) to be able to sail in company with the Portuguese fleet mentioned in my late letters, and which may be expected whenever the wind becomes fair.
It is confidently asserted, that the Project for the Surrender of Marseilles has miscarried, and that the Republicans have made an amazing slaughter of the Royalists.
Had not the cession of Toulon taken place on the very day it did, it would almost certainly have been prevented the next day by the arrival of Troops in the Town. Lord Hood’s conduct appears to be considered here as almost rash, tho’ successful; and the issue somewhat dubious, tho’ in some way or another it must be important.
The Commanding Officers of the combined forces at Toulon have sent to all quarters for succours. The Spanish, English and Royalist forces in that Town amount to nearly 10,000. The former, an indifferent Corps; the second, weak in number (2000); both suspicious of the latter. In several little actions on the outside of the Town, the combined troops have had the worst of it. A valuable English Officer (belonging to this Garrison) of my acquaintance, was killed in one of them. Yesterday three Ships of war arrived here from Toulon, to solicit and transport a reinforcement from this Garrison. The Governor has already named Officers of Engineers and Artillery for that service; and I think he will send some troops, without waiting for orders from his Court.
General O’Hara, with whom I dined yesterday, informed me, an intelligent Correspondent wrote him from Toulon, “there is no news from Paris, except that of the death of the Queen.” This, however, coming through no other channel, seems doubtful.
Admiral Gell, and other Officers of high rank write pressingly for all manner of eatables and drinkables. If we had but the free navigation of the Mediterranean, what an extensive market would be opened for our Produce? With Sentiments of perfect respect & esteem I have the honour to be Sir Your most obedient & Most humble Servt

D. Humphreys

